EXHIBIT F
                                                                                                            i

 Case: 1:20-cv-00312-MWM Doc #: 26-1 Filed: 10/05/20 Page: 2 of 2 PAGEID #: 814



                                                                             r--'       ;

                                                                                               FILEU
                                                                              .V"'"
                                                                                            LORAIN COUNTY

                LORAIN COUNTY COURT OF COMMON PLEAS MI SEP 2R P 12 1 2
                                     LORAIN COUNTY, OHIO


                                      TOM ORLANDO, Clerk
                                                                                        ""wimr1"
                                        JOURNAL ENTRY
                                     James L. Miraldi, Judge


 Date          09/29/20                                    Case No.          20CV201416


 FRANCOIS INC                                         JEREMY A TOR
 Plaintiff                                            Plaintiffs Attorney     (21 6)696-3232

                vs


 THE CINCINNATI INSURANCE COMPANY                     SCOTT STEPHENSON
 Defendant                                            Defendant's Attorney    Q_



This matter came before the Court upon the motion of Defendant Cincinnati Insurance
Company to dismiss.


Based upon the briefs, the defendant's 12(b)(6) Motion is denied. Before a court may dismiss
an action under Civ. R. 12 (B)(6) for failure to state a claim upon which relief can be granted, it
must appear beyond doubt from the complaint that the plaintiff can prove no set of facts
entitling him to recovery. O'Brien v. University Community Tenants Union, 42 Ohio St. 2d 242,
327 N.E.2d 753 (1975), syllabus. To make this determination, the court is required to interpret
all material allegations in the complaint as true and admitted. Phung v. Waste Management,
Inc, 23 Ohio St.3d 100,102, 491 NE.2d 1114 (1986).


The complaint states claims which arguably fit the terms and conditions of the insurance policy
and therefore the claims and defenses need to be developed with a record. The parties should
proceed with discovery on liability/coverage while the damages issues are bifurcated. Discovery
on damages is held in abeyance until a decision has been made on coverage as the court
anticipates Summary Judgment motions will be filed at the conclusion of discovery on the
liability/coverage issues. A telephone status call is set for October 27, 2020 at 11:30a.m. Plaintiff
shall initiate the telephone conference to all other counsel and then to the court at (440) 328
2393 or (440) 328-2390 at which time the discovery framework and briefing schedule can be
determined by agreement.




                                               James L Miraldi, Judge

        t
